Case 15-28730-.]KO Doc 95 Filed 10/26/18 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, sourHERN DIST_RICT 0F FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adiustment of Dehts)

 

 

 

 

 

[:| Original Plan
|:| Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:| 4th Modified Plan (lndicate lst, an, etc. Modified, ifapplicable)
DEBTOR: Merinor Marc ]OINT DEBTOR: Jacqueline Marc CASE NO.: 15-28730-11(0
SS#: xxx-xx- 2593 SS#: xxX~Xx-4545
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed With the Cierk pursuant to
Local Rules 2002-l (C)($), 3015-1(]3)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter l3 petition or Within 30 days of entry ot` the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vi[[. Debtor(s) must check one
box on each line listed below in this section to state Whether the plan includes any of the foilowing:

 

 

 

 

The valuation of a secured claim, set out in Section III, which ma result in a .

partial payment or no payment at all to the secured creditor y g Incmded |:l Not mcluded
Avoidance_ of ajudicial lien or nonpossessory, nonpurchase-rnoney security interest, set [:| mcluded |:| 'Not included
out in Section III

Nonstandard provisions, set out in Section VTII |:| lncluded I:I Not included

 

 

 

H. PLAN PAYMENTS. LENGTH OF` PLAN AN'D DEB'I`OR(S]' ATTORNEY'S FEE

A. MONTHLY PLAN PAYl\/[ENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full ]0%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

l_ 512066.93 for months_l___ toL ;
2. $269.73 for months L to M_ ;
B. DEBTOR!S!' ATTORNEY'S FEE: I:l NONE |:l PRO BONO
Total Fees: $5000.00 Total Paid: $2850_00 Balance Due: $2150.00
Payable $45.83 /month (Months bid to § )
Payable $125.00 /month (Months § to £0_ )

Allowed fees under LR 201 6-103)(2) are itemized below:
3,500.00(Base) + l,UO0.00(l\/I]\/H\/I) + 500.0{) (Motion to Modify)

 

Applications for compensation must be filed for all fees over and above the Coult's Guidelines for Compensation.
HI. TREATMENT OF SECURED CLAIMS

A. SECURED CLAYMS: l:l NONE

[Retain Liens pursuant to ll U.S_C_ §1325 (a)(§)] Mortgage(s)/Lien on Real or Personal Property:
1- C"editor: FCI Lender Services, lnc

 

 

 

Addr€SSZ PO BOX 273 70 Arrearage/ Payoff on Petition Date $0.00
Anahelm CA 92809_0]12 MMM Adequate Protection $805.55 fmonth (Months l tel )
Last 4 Digits of
Account No.: 498 0
Other; Debtors will make direct payments to FCI Lender Services, inc.

 

 

 

 

LF-sl (rev. 10/3/17) Page l of 3

 

 

 

 

Debtor(s): Merinor Marc, lacqueline Marc Case number; 15-2873 O-JKO
|:| Rea| Property Check one below for Real Property;
]:lPrincipal Residence |:|Escrow is included in the regular payments
|:I()ther Real Property |:|The debtor(s) will pay l:|taxes |:|insurance directly

Address of Collateral:

g Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: IE NONE

C. LIEN AVO}DANCE l:| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

§ NoNE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

§ NoNE
Iv. TREATMENT or sess AND PRIoRITY cLAIMs las deemed in 11 U_s_C_ §507 and 11 U.s.C. § 1322(3)(4)]
A. AerNIsTRATrvE FEEs ornsn THAN DEBToRs¢s)' ATToRNEY's FEE= § NoNs
B. mF.RNAL REVENUE sERvICE= § NONE
C. I)oMEsTIC sUPPoRT 0BLIGAT10NLS): § NoNE
D. 0THER= § NoNs

Case 15-28730-.]KO Doc 95 Filed 10/26/18 Page 2 of 3

V. TREATMENT OF UNSECURED NONPR`IORITY CREDITORS
A. Pay $175.17 /month (Months 1 toL )

Pay $120.21 /month (1\/[onths 37 to § )
Pro rata dividend will be calculated by the Trustee upon review of filed claims aHer bar date_

B. [:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claimsl
, C. SEPARATELY CLASSlFlED: [:l NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECU'I`ORY CONTRACTS AND UNEXPIREI) LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Cl'lapter 13 Trustce.

§ NoNE
vn. INCOME TAx RETURNS AND sssui\u)s= § NoNE

l:l Debtor(s) shall provide copies of yearly income tax retums to the Trustee (but not tile with the Court) no later than May
15th during the pendency of the Chapter 13 case. ln the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VI[I. NON-STANDARD PLAN PROVISIONS l:| NON`E

l:I Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The Debtor has obtained a Loan Modification with FCI Lender Services, Inc { "Lender"), Loau number ******4980 for

real property located at 16930 NW 47 Place, Lauderhi|l, Fiorida 33319. The Debtors will pay their Payments directly to FC|
Lender Services, |nc.

E Mortgage Modification Mediation

l_.F-31 (rev. 101'3/17) Page 2 of3'

 

Case 15-28730-.]KO Doc 95 Filed 10/26/18 Page 3 of 3

Debtor(s): Merinor Marc, Jacqueline Marc Case number: 15-28730-JKO

 

PROPERTY OF TI'lE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONF[RMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor Joint Debtor

 

 

Date Date

Merinor Marc lacqueline Marc

/s/Marilyn L. Maloy October 26, 2018

 

Attorney with permission to sign on Date
Debtor{s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph V[[I.

LF-Jl (rev, 1013!]7) Page 3 of3

 

